DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/495,225 filed on 09/18/2019. Claims 5-9 and 15-19 have been objected to and not further treated on the merits. Claims 1-4, 10-14, and 20 have been examined.

Claim Objections
Claims 5-9 and 15-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-9 and 15-19 have not been further treated on the merits. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10-11, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaurepaire (US 2015/0377635 A1).

Regarding claim 1, Beaurepaire discloses a system (see e.g. at least Abstract, [0028], Fig. 1-2, 10-12, and related text) comprising, a computer programmed to (id., disclosing a method, apparatus, and corresponding computer program for determining a drop-off location, a pick-up location, or a combination thereof at a certain time period based, at least in part, on user fitness targets, user preferences, or a combination thereof):
instruct a vehicle to navigate to a pickup location based on a current location received from a first device and data about a user event received from a second device (e.g. the configuration platform 109 may cause, at least in part, a configuration of at least one vehicle to travel to the at least one drop-off location, at least one pick-up location, or a combination thereof. In one embodiment, the at least one vehicle is an autonomous vehicle, and wherein the at least one user location includes, at least in part, at least one current location, at least one destination location, or a combination thereof. In such manner, the configuration platform 109 may dynamically determine a drop-off location, a pick-up location, or a combination thereof at a particular time period 

Regarding claims 3 and 13, Beaurepaire discloses that the data about the user event received from the second device indicates a transaction (e.g. a system 100 of FIG. 1 introduces the capability to allow users with autonomous vehicles to reach their daily fitness goals through the support of their autonomous vehicles by being dropped-off or picked-up at locations targeted for this purpose. In one scenario, if a user has indicated a goal of walking 8000 steps per day, the system 100 may detect the number of steps walked by the user during the day, and may determine a pick-up location to enable the user achieve the fitness goal of walking 8000 steps per day. The configuration platform 109 may convert such targets to an exercise regimen, for example, walking, running, cycling etc. Subsequently, a vehicle may optimize a driving route and a pick-up location. The locations may be optimized by distance, map geometry, or a combination thereof, see e.g. at least para [0030-0039], wherein request/process between user/user device and vehicle is a transaction). 

	Regarding claims 10 and 20, Beaurepaire discloses that the data about the user event received from the second device includes one or more of data indicating a transaction, a user communication, audio data, accelerometer data, a message from a smart appliance, and user habit data (e.g. the configuration platform 109 may determine a fitness parameter information associated with the at least one user. In one embodiment, the fitness parameter information includes personal fitness goals. The personal fitness goals may be set by a user per their preference. In one scenario, the configuration platform 109 may determine a drop-off and/or a pick-up location based on personal fitness goal of a user, see e.g. at least para [0034, 0038-0039, 0041, 0057-0063]).  

	Regarding claim 11, Beaurepaire teaches a method (see e.g. at least Abstract, para [0028], Fig. 3-6, and related text, disclosing a method, apparatus, and corresponding computer program for determining a drop-off location, a pick-up location, or a combination thereof at a certain time period based, at least in part, on user fitness targets, user preferences, or a combination thereof) comprising: 
actuating a vehicle to navigate to a pickup location based on current location data received from a first device and data about a user event received from a second device (e.g. the configuration platform 109 may cause, at least in part, a configuration of at least one vehicle to travel to the at least one drop-off location, at least one pick-up location, or a combination thereof. In one embodiment, the at least one vehicle is an autonomous vehicle, and wherein the at least one user location includes, at least in .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Raghupathy (US 2013/0324154 A1).

Regarding claims 2 and 12, Raghupath teaches limitations not expressly disclosed by Beaurepaire including namely: that a current current location is based on information received by a first device from a beacon (e.g. the user device searches for nearby WAPS Beacons, receives the transmissions from a number of Beacons, and computes its position ... The location information may be utilized within the user device or sent to the network, depending upon the application, see e.g. at least para [0080]; para [0093-0096]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Beaurepaire by configuring that the current location is based on information received by the first device from a beacon as taught by Raghupathy in order to provide quick, accurate, and efficient location calculation capabilities of a user device through a telecommunications network in a cost-effective manner (Raghupathy: para [0004-0005]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Colijn (US 2016/0370194 A1).

Regarding claims 4 and 14, Colijn teaches limitations not expressly disclosed by Beaurepaire including namely: that a current location indicates a location proximate a building exit after data about a user event indicating a transaction has been received (e.g. the map information may include information identifying areas which have been 
It would have been obvious to one of ordinary skill in the art to have modified the system of Beaurepaire by including the building proximate location as taught by Colijn in order to provide vehicles that may operate in a fully autonomous mode where passengers may provide some initial input, such as a pick up or destination location, and the vehicle maneuvers itself to that location (Colijn: para [0002-0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/CHARLES J HAN/Primary Examiner, Art Unit 3662